Citation Nr: 0937784	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-38 092A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, 
Virginia


THE ISSUE

Entitlement to payment for unauthorized medical expenses 
incurred at the Wythe County Community Hospital in September 
2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1979.  The Veteran died on October [redacted], 2008.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 letter denial by the 
Department of Veterans Affairs (VA) VAMC in Salem, Virginia, 
which denied the Veteran's claim for payment for unauthorized 
medical expenses.  The Veteran entered a notice of 
disagreement with the January 2007 denial of payment for 
unauthorized medical expenses.  A statement of the case was 
issued in March 2007.  The Veteran's timely substantive 
appeal, on a VA Form 9, was received in December 2007.   The 
Veterans Health Administration (VHA) Central Office currently 
has jurisdiction over the veteran's medical file.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 
1966 to March 1979. 

2.  During his lifetime, in December 2007, the Veteran 
perfected a timely substantive appeal to the Board on the 
issue of payment for unauthorized medical expenses incurred 
at the Wythe County Community Hospital in September 2006. 

3.  The Veteran died on October [redacted], 2008.

4.  On October 24, 2008, the VA Regional Office (RO) in 
Roanoke, Virginia, received notice of the Veteran's death on 
October [redacted], 2008. 

5.  It appears that the case was transferred to the Board in 
June 2009.  The evidence in the claims file includes the 
Veteran's death certificate.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of his 
appeal on the issue of payment for unauthorized medical 
expenses (incurred at the Wythe County Community Hospital in 
September 2006).  As a matter of law, appellants' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran, and the Veteran's claim must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title."  

The law provides that, within a year of a claimant's death, a 
person seeking to be substituted should "file a request to 
be substituted as the claimant for the purposes of processing 
the claim to completion."  38 USCA sec. 5121A(a)(1).  The VA 
Secretary will be issuing regulations governing the rules and 
procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the VA Agency of Original Jurisdiction 
from which the claim originated (the VAMC in Salem, 
Virginia).  
With regard to substitution, the Board notes that, subsequent 
to the Veteran's death on October [redacted], 2008, on a Statement in 
Support of Claim form (VA Form 21-438) dated October 28, 2008 
and first received at the RO in Roanoke, Virginia, the 
Veteran's surviving spouse specifically disagreed with the 
denial of clams for payment of medical bills.  The surviving 
spouse submitted a copy of the Certificate of Death of the 
Veteran that shows the date of death, and that lists her as 
the wife.  She also submitted a copy of a Certificate of 
Marriage to the Veteran on October [redacted], 2001.  The surviving 
spouse has also been recognized as the surviving spouse by 
the VA RO by the grant of cause of death benefits and 
Dependents' Educational Assistance eligibility in a January 
2009 rating decision.  In addition, on a VA Form 9 that was 
received at the RO in December 2008, the surviving spouse 
noted the existence of the Veteran's claim for payment of 
medical expenses, again expressed disagreement with VA's 
refusal to pay the medical expenses, argues the merits of 
emergent circumstances of the unauthorized medical expenses 
claim, notes the veteran's death, asks VA to pay the medical 
bill, and asks for a Board personal hearing.  

While the Veteran's surviving spouse has, within a year of 
the Veteran's death, clearly communicated disagreement with, 
and a desire to appeal, the denial of payment by VA of 
unreimbursed medical expenses, until VA regulations are 
issued, the Board cannot determine if she has met the 
requirements to be substituted as a party following the death 
of the Veteran.  Until VA regulations are issued, the 
surviving spouse should, before October [redacted], 2009, file a 
request for substitution with the VA VAMC in Salem, Virginia.  
 

ORDER

The Veteran's appeal for payment for unauthorized medical 
expenses is dismissed.


		
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


